The Honorable Louis McJunkin State Representative P.O. Box 223 Springdale, AR 72765-0223
Dear Representative McJunkin:
This is in response to your request for an opinion on the following question:
  If someone elects the DROP plan, is his eventual retirement subject to pay increases received while working for the City after signing up for DROP, or is he only to receive pension based on the salary amount he was earning at the time he signed up for the DROP?
This question was addressed in Attorney General Opinion 94-215, a copy of which is attached hereto. As concluded in that opinion, the monthly retirement benefit is calculated at the date the member elects to participate in DROP (the "Arkansas Deferred Retirement Option Plan" codified at A.C.A. § 24-11-830 (Repl. 1996)). See Op. Att'y Gen. 94-215
at 2. The benefit does not change with salary increases or extra service. Id. The basis for this conclusion is set forth in the enclosed opinion.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh